Citation Nr: 1308085	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  03-06 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a left ankle disability.  


REPRESENTATION

Appellant represented by:	James Fausone, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1971 to June 1979, with additional periods of active duty with the Reserve.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to service connection for a left leg condition.  An August 2002 rating decision confirmed the denial of service connection benefits for a left leg condition.  

The Veteran provided testimony during a videoconference hearing before a Veterans Law Judge in March 2004.  A transcript is of record.  

The claim was first remanded by the Board in September 2004 and then again in January 2006 before a May 2007 Board decision denied entitlement to service connection for a left leg disorder.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court), which, by a July 2008 Order, remanded the case to the Board for compliance with instructions set forth in a Joint Motion for Remanded dated in June 2008.  The case was then remanded by the Board in December 2008, January 2010, and April 2011 for additional development.  

The April 2011 decision also remanded the issue of entitlement to service connection for a bilateral foot disorder other than pes planus and plantar warts.  A September 2012 rating decision granted service connection for a bilateral foot disorder, to include right foot hammertoes, left foot plantar calcaneal spur, plantar fasciitis, and hallux valgus.  As this represents a full grant of the benefits sought on appeal, the issue will not be considered herein.  

The Veteran's representative clarified that the remaining issue of entitlement to a left leg disability encompassed service connection for a left knee and a left ankle disability, consistent with the most recent VA examination.  The issues have been recharacterized accordingly.  
In January 2013, the Veteran was informed that the Veterans Law Judge who conducted the March 2004 hearing was no longer employed by the Board and he was offered the opportunity to testify at a new hearing.  In February 2013, the Veteran, through his representative, stated that he did not want a new hearing and wanted the claim to be adjudicated as soon as possible.  

Although the Board sincerely regrets the further delay in this case, the appeal must be remanded again.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2012, the Veteran submitted an authorization for VA to obtain private treatment records from two physicians for treatment provided in 2011 and 2012.  A review of the claims folder does not show records of such treatment.  VA has a duty to obtain relevant records of private treatment.  38 U.S.C.A. § 5103A (b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).  

The RO sent two requests to the private physicians in July and August 2012 for the associated medical records.  In August 2012, a letter was sent to the Veteran informing him that the RO had requested the records but that ultimately it was his responsibility to ensure that VA received that evidence.  There was no further correspondence with the Veteran in the claims file informing him that the records he identified were not obtained.  

VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from State or local governments, private medical care providers, current or former employers, and other non-Federal governmental sources.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request, unless the a response is received following the initial request which indicates that the records sought do not exist or that a follow-up request for the records would be futile.  38 C.F.R. § 3.159(c)(1) (2012).

If VA makes reasonable efforts to obtain relevant non-Federal records, but is unable to obtain them, VA will provide the claimant with oral or written notice of that fact.  38 C.F.R. § 3.159(e) (2012).

The notice must contain the following information: 

(i) The identity of the records VA was unable to obtain; 

(ii) An explanation of the efforts VA made to obtain the records; 
(iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and 

(iv) A notice that the claimant is ultimately responsible for providing the evidence.

38 C.F.R. § 3.159(e)(1). 

It does not appear that the Veteran has received the required notice with regard to the private records he identified in May 2012.  Therefore, upon remand, the RO must ensure that the provisions of 38 C.F.R. § 3.159 are followed.  

In addition, the Board requested in its April 2011 remand that a VA examination and opinion be provided to the Veteran to determine whether any currently diagnosed left leg disability had onset during service or was caused or aggravated by a service-connected disability.  The Board finds that the July 2011 VA examination and opinion and the July 2012 addendum provided pursuant to the remand are inadequate for the purpose of determining the etiology of the Veteran's currently diagnosed left knee and left ankle disabilities.  

In the July 2011 opinion, the VA examiner stated that as there were no records of treatment for the left knee or left ankle during service, it was less likely as not that either disability was caused by or the result of military service.  Regarding secondary service connection, the examiner stated that he knew of no medical authority and no peer reviewed medical literature which would associate degenerative disease of the ankle or myofacial syndrome of the knee with chronic lumbar strain, chronic cervical disability, flat feet, or traumatic arthritis of the hip joint in the absence of demonstrable biomechanical abnormalities.  The examiner provided the opinion that both diagnoses were less likely as not to have been caused by or the result of the service-connected disabilities.  In the July 2012 addendum, the examiner discussed four sources of information submitted by the Veteran through his representative and stated that none of them impacted his July 2011 opinion.  

Regarding the direct service connection opinion, the Board notes that The Court has held that a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Moreover, the Board notes that the Veteran reported intermittent left knee pain beginning with his in-service injuries and continuing until 1995, when the pain became constant.  However, there is no indication that this was considered in the examiner's opinion.  

Regarding secondary service connection, the Board notes that while the examiner essentially found the absence of demonstrable biomechanical abnormalities, prior VA treatment and examination found altered gait as a result of the Veteran's service-connected disabilities.  Moreover, the examiner's opinion did not clearly discuss whether the left knee and left ankle disabilities were the result of aggravation from service-connected disabilities, but rather addressed whether they were caused by service-connected disabilities.  

Finally, given the examiner's statements, the Board also finds that the type of connection between the left knee and ankle disabilities and service-connected disabilities may be that which must be evaluated by a specialist.  Therefore, upon remand, the Board requests that a new VA examination with an orthopedic specialist be provided to the Veteran to determine the etiology of the Veteran's left knee and left ankle disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should take the necessary steps to ensure that the procedures for obtaining private records pertaining to treatment of the Veteran's left knee and left ankle disabilities, including the records identified by the Veteran in the May 2012, be followed in accordance with 38 C.F.R. § 3.159.  

2.  Once the above development has been completed, if service connection for a left knee and left ankle disability cannot be granted, afford the Veteran a VA examination to determine whether any current left knee or ankle disability is directly related to military service or, is proximately related to a service-connected disability(s).  The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current left knee or left ankle disability, including myofacial syndrome and degenerative joint disease, had onset in service or is otherwise related to a disease or injury in service.  

To the extent possible, (likely, unlikely, at least as likely as not) the examiner should also opine whether the Veteran's left knee or left ankle disability was either (a) proximately caused by or (b) proximately aggravated by his service-connected disabilities, including those of the bilateral feet, lumbar and cervical spine, and left hip.  If the examiner states the claimed left knee or left ankle disability is aggravated by a service-connected disability, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by the service-connected beyond the natural progress of the disability prior to the impairment, in terms conforming to the rating schedule.

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


